Citation Nr: 0417942	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  98-14 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cataracts, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for presbyopia, 
hyperopia, and astigmatism of the eyes, to include as due to 
undiagnosed illness.

3.  Entitlement to an evaluation in excess of 10 percent for 
postoperative benign prostatic hypertrophy with urethral 
stricture, trabeculated bladder, and urethroplasty for the 
period April 1, 1996, to August 27, 1997.

4.  Entitlement to an evaluation in excess of 20 percent for 
postoperative benign prostatic hypertrophy with urethral 
stricture, trabeculated bladder, and urethroplasty for the 
period commencing August 27, 1997.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to June 
1975 and from July 1975 to January 1992.  He was awarded the 
Southwest Asia Service Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 1997 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In June 2003, the Board remanded this case to the RO.  The 
case was returned to the Board in January 2004.

The veteran's increased evaluation claims on appeal are being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  There is no competent medical evidence linking current 
early cataracts to the veteran's active service.

2.  Presbyopia, hyperopia, and astigmatism are eye conditions 
manifested by refractive error.





CONCLUSION OF LAW

Service connection is not warranted for cataracts or for 
presbyopia, hyperopia, and astigmatism of the eyes.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA, which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
instant case, with regard to the veteran's claims for service 
connection for an eye disability, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to 
those claims which the RO has not obtained and considered.  
The RO notified the veteran of the requirements in law to 
establish entitlement to the benefits which he is seeking.  
In a November 1996 letter, prior to the passage of the VCAA, 
the RO notified the veteran of the medical and non-medical 
evidence which he might submit in support of his claim for 
service connection for an eye disability.  In a January 2003 
letter, the RO notified the veteran of the additional 
evidence which he might submit in support of his claims.  In 
the June 2003 remand, the Board notified the veteran that he 
had the right to submit additional evidence and argument on 
the matter which the Board had remanded to the RO pursuant to 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
In addition, pursuant to the June 2003 remand, in an August 
2003 letter, the RO notified the veteran in specific terms of 
the evidence which he needed to submit to substantiate his 
claim for service connection for eye disorders.  In Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the contents of the notice which is required by the 
VCAA.  The Court cited to 4 requirements under 38 U.S.C.A. 
§ 5103(b), 38 C.F.R. § 3.159(b), and Quartuccio, supra: 
notice of the information and evidence not of record which is 
necessary to substantiate the claim; notice of the 
information and evidence that VA will seek to provide; notice 
of the information and evidence the claimant is expected to 
provide; and a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  With regard to the claim for service connection for 
an eye disability, the communications from the RO and the 
Board to the veteran have complied with the requirements of 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b), and Quartuccio, 
supra.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claims for service connection for eye disorders and 
that, with regard to those issues, the notice provisions of 
the VCAA have been complied with.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
service connection claims on appeal at this time and the 
Board will, therefore, proceed to consider those claims on 
the merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Refractive error of the eye as such is not a disease or 
injury within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. § 3.303(c) (2003).

38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2003) 
provide that VA shall pay compensation to a Persian Gulf War 
veteran who "exhibits objective indications of chronic 
disability" (manifested by certain signs or symptoms).  To 
qualify, the disability must become manifest to a degree of 
10 percent or more prior to December 31, 2006, and the 
disability cannot otherwise be attributable to any known 
clinical diagnosis.  "Objective indications" include both 
objective evidence perceptible to an examining physician and 
other nonmedical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2) (2003).   To be 
"chronic" a disability must have existed for six months or 
more or have exhibited intermittent episodes of improvement 
and worsening over a six-month period.  Id.

A cataract is an opacity, partial or complete, of one or both 
eyes, on or in the lens or capsule, especially an opacity 
impairing vision or causing blindness.  See Dorland's 
Illustrated Medical Dictionary 276 (24th ed., 1994) 
(Dorland's).  

Hyperopia is that error of refraction in which rays of light 
entering the eye parallel to the optic axis are brought to a 
focus behind the retina, as a result of the eyeball being too 
short from front to back; also called farsightedness.  See 
Dorland's at 797.  

Presbyopia is hyperopia and impairment of vision due to 
advancing years or to old age; it is dependent on diminution 
of the power of accommodation from loss of elasticity of the 
crystalline lens, causing the near point of distinct vision 
to be removed farther from the eye.  See Dorland's at 1349.

Astigmatism is the unequal curvature of the refractive 
surfaces of the eye; hence a point source of light cannot be 
brought to a point focus on the retina but is spread over a 
more or less diffuse area.  See Dorland's at 151.

The veteran's service medical records are entirely negative 
for an injury to an eye and for eye disease.  In November 
1984, at an optometry clinic, hyperopia was diagnosed, and 
the veteran was prescribed glasses for reading.  In a  report 
of medical history for retirement in October 1991, the 
veteran denied having had eye trouble.  At an examination for 
retirement in October 1991, the veteran's uncorrected near 
vision and distant vision were 20/20 in each eye on 
optometric testing and the veteran's eyes were evaluated as 
normal.

At a service department eye clinic in July 1997, the veteran 
was seen by an ophthalmologist.  The veteran complained of 
decreased visual acuity.  The assessment was presbyopia.  
Bifocals were prescribed.

At a VA eye examination in March 1998, the veteran complained 
that he had had a problem with the glare of bright sunlight 
for years and the problem had increased over time.  He stated 
that he had been seen by ophthalmologists and he had used 
artificial tears without effect.  The examiner noted that it 
appeared from the veteran's account that he had been 
diagnosed with dry eye syndrome and early cataract.  On 
examination, corrected visual acuity in the right eye was 
20/20 minus 2 at distance and 20/20 at near.  Visual acuity 
in the left eye was also 20/20 minus 2 at distance and 20/20 
at near.  Lens had mild early cortical changes consistent 
with his age.  The eye examination was otherwise essentially 
within normal limits.  The diagnoses were: presbyopia; very 
early cortical cataracts; and mild hyperopia, right eye, and 
astigmatism, left eye.  The examiner commented that he could 
not find a cause for the veteran's glare problems other than 
early cortical cataracts.  He did not think that the 
veteran's cortical cataracts were causing a significant 
decrease in visual acuity in bright light, given their mild 
nature.  The examiner reported that the veteran did not have 
any signs of oculocutaneous albinism, intraocular 
inflammation, or corneal opacification, all of which are 
common causes of glare problems.

In considering the veteran's claims for service connection 
for disabilities of the eyes, the Board first notes that 
cataracts, presbyopia, hyperopia, and astigmatism are all 
known clinical diagnoses and, for that reason, entitlement to 
service connection for an eye disability as due to 
undiagnosed illness is not warranted.  See 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2003).

With regard to the veteran's claim for service connection for 
eye disorders on a direct basis, the Board notes that 
presbyopia, hyperopia, and astigmatism, all of which were 
diagnosed years after the veteran's separation from service, 
are disorders of the eye manifested by refractive error, 
which is not a disease or injury for service connection 
purposes.  See 38 C.F.R. § 3.303(c) (2003).  Service 
connection for presbyopia, hyperopia, and astigmatism must be 
denied on the basis that the applicable regulation does not 
permit service connection for such causes of refractive 
error.

As noted above, the veteran's service medical records are 
entirely negative for any finding or diagnosis of a cataract 
of either eye.  A diagnosis of early cataracts was made at 
the VA eye examination in March 1998, which was almost 6 
years after the veteran's separation from service.  There is 
no competent medical evidence linking the veteran's cataracts 
to any incident or manifestation during his active service, 
to include exposure to bright sunlight.  To the extent that 
the veteran has alleged that his cataracts were caused by 
exposure to bright sunlight in service, his statements lack 
probative value, because, as a layman, he is not qualified to 
offer an opinion on a question of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board concludes that the preponderance of the credible 
evidence of record is against the claim for service 
connection for cataracts, and entitlement to that benefit is 
not established.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

As the preponderance of the evidence is against the veteran's 
claims for service connection for eye disabilities, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002). 


ORDER

Service connection for cataracts, to include as due to 
undiagnosed illness, is denied.

Service connection for presbyopia, hyperopia, and astigmatism 
of the eyes, to include as due to undiagnosed illness, is 
denied.


REMAND

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.115a, Diagnostic Code 7527, pertaining to 
prostate gland injuries, infections, hypertrophy, and 
postoperative residuals, provides that the disorder shall be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.

38 C.F.R. § 4.115a, Diagnostic Code 7518 provides that 
stricture of the urethra is rated as voiding dysfunction.

38 C.F.R. § 4.115a, pertaining to ratings of dysfunctions of 
the genitourinary system, provides that, for voiding 
dysfunction, the particular condition is rated as urine 
leakage, urine frequency, or obstructed voiding.

In the veteran's case, the record reveals that he underwent a 
VA genitourinary examination in March 1998, at which it was 
noted that he awakened to void 3 or 4 times per night.  Under 
schedular criteria, awakening to void 3 or 4 times per night 
warrants an evaluation of 20 percent, and awakening to void 5 
or more times per night warrants an evaluation of 40 percent.  
See 38 C.F.R. § 4.115a (2003).  The record does not contain 
any information since March 1998 concerning the veteran's 
frequency of voiding at night.  The veteran's representative 
has requested that the veteran be afforded an opportunity to 
undergo another VA genitourinary examination.  To assist the 
veteran in developing facts pertinent to his increased rating 
claims, the Board will accede to that request, and this case 
will be remanded for that purpose.

The Board points out to the veteran that, when a claimant, 
without good cause, fails to report for a necessary 
examination, a claim for an increased evaluation shall be 
denied.  38 C.F.R. § 3.655 (2003).

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should arrange for the veteran to undergo a 
genitourinary examination.  It is imperative that the 
examiner review the pertinent medical records in the 
claims file and a copy of this REMAND.  All indicated 
diagnostic studies should be performed.  The examiner 
should make findings as to the current severity of the 
veteran's disability of postoperative benign prostatic 
hypertrophy with urethral stricture, trabeculated 
bladder, and urethroplasty, with particular attention 
to findings as to frequency of voiding at night and any 
urine leakage or obstructed voiding.

2.  Thereafter, VA should review the claims file and 
undertake any other notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  Such action should, in any case, include 
informing the veteran of the evidence needed to support 
his claims and indicating whether the veteran should 
submit such evidence or whether VA will obtain and 
associate such evidence with the claims file.

After all of the aforementioned actions have been completed, 
VA should readjudicate the claims which have been remanded 
based on a consideration of all of the evidence of record.  
If the decision remains adverse to the veteran on any issue, 
he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



